Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 3, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  156163 & (36)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  BRICKHAVEN CONDOMINIUM                                                                             Elizabeth T. Clement,
  ASSOCIATION,                                                                                                        Justices
           Plaintiff-Appellee,
  v                                                                 SC: 156163
                                                                    COA: 335722
                                                                    Washtenaw CC: 14-000964-CH
  STACEY M. HOGAN and EQUITY TRUST CO.,
  CUSTODIAN FBO GARY S. HANN I.R.A.,
            Defendants,
  and
  GARY S. HANN,
            Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 25, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion for
  peremptory reversal is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 3, 2018
         a1218
                                                                               Clerk